Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D22-1176
     Lower Tribunal Nos. 21-207-K; DOAH 17-3578 & DOAH 20-2039
                          ________________

                             Dalk Land, L.P.,
                                 Petitioner,

                                     vs.

   Peter G. Giampaoli, Elizabeth C. Giampaoli, and Monroe
               County Planning Commission,
                               Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Monroe
County, Appellate Division, Timothy J. Koenig, Judge.

    Hinshaw & Culbertson LLP, and James H. Wyman, B.C.S. and Irain J.
Gonzalez, for petitioner.

      Jones Foster P.A., and Robert W. Wilkins, B.C.S., (West Palm Beach),
for respondents Peter G. Giampaoli and Elizabeth C. Giampaoli; Peter H.
Morris, Assistant Monroe County Attorney, for respondent Monroe County
Planning Commission.


Before LOGUE, LINDSEY, and BOKOR, JJ.

     LOGUE, J.
      Petitioner, Dalk Land, L.P., seeks second-tier certiorari review of a

circuit court appellate decision quashing a final order entered by the Florida

Division of Administrative Hearings (“DOAH”) administrative law judge

(“ALJ”). The circuit court found the ALJ departed from the essential

requirements of law by creating a procedure to review a matter beyond the

scope of its limited appellate authority. Given the high standard for second-

tier certiorari review, we are compelled to deny the petition.

      On second-tier certiorari, the “‘inquiry is limited to whether the circuit

court afforded procedural due process and whether the circuit court applied

the correct law,’ or, as otherwise stated, departed from the essential

requirements of law.” Custer Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d

1086, 1092 (Fla. 2010) (quoting Haines City Cmty. Dev. v. Heggs, 658 So.

2d 523, 530 (Fla. 1995)). The departure from the essential requirements of

law necessary for granting second-tier certiorari “is something more than a

simple legal error,” it must involve the violation of “a clearly established

principle of law resulting in a miscarriage of justice.” Id. “Ordinary legal errors,

or application of the correct law incorrectly under the facts, are not sufficient

grounds for a district court to grant second-tier certiorari.” State Farm Mut.

Auto. Ins. Co. v. CC Chiropractic, LLC, 245 So. 3d 755, 758 (Fla. 4th DCA




                                         2
2018) (quoting Advanced Chiropractic & Rehab. Ctr. Corp. v. United Auto.

Ins. Co., 103 So. 3d 866, 868 (Fla. 4th DCA 2012)).

     Dalk Land argues that the circuit court departed from the essential

requirements of law by misinterpreting DOAH’s appellate jurisdiction under

Monroe County Code § 122-9. We discern no such departure from the

essential requirements of law in the circuit court's decision quashing the

decision of the administrative law judge. Section 122-9 provides that “[t]he

Division of Administrative Hearings (DOAH) shall have the authority to hear

and decide appeals from administrative actions regarding the floodplain

management provisions of this Land Development Code.” The issue

presented to DOAH on appeal did not specifically concern the floodplain

management provisions of Monroe County’s Land Development Code.

Instead, the issue concerned which version of the Land Development Code

and Florida Building Code governed issuance of the revised permits.

     It was undisputed by all that the revised permits did not comply with,

as relevant here, the floodplain management provisions of the Land

Development Code in effect at the time the revised permits were issued.

Thus, as the administrative law judge himself recognized in the quashed final

order, “it [was] not necessary, for purposes of this case, to make findings of

fact as to how, specifically [the development authorized under the revised


                                      3
permits] failed to meet the [2017 floodplain management provisions].” This

was because the appeal did not, in fact, concern “administrative actions

regarding the floodplain management provisions.”

      Given the narrow scope of our review in this case, we deny Dalk Land’s

petition for certiorari review.

      Petition denied.




                                     4